DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments

Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the remarks that, “Menke does not describe or suggest the claimed subject matter of inducing a magnetic field in the rotary machine that resists a force imparted on the rotor from the flow of the fluid. Rather, Menke describes using a resistor or transistor to resist the force imparted on the rotor from the flow of the fluid. Menke does not induce any magnetic field in a rotary machine by controlling switches of the rotary machine, where this induced magnetic field resists the force imparted on the rotary machine by the fluid flow, as recited in claim 1.”
The Examiner respectfully disagrees, because it is well known in the art that a rotor rotating relative to a stator or vice versa induces a magnetic field in a generator. Menke discloses in paragraph 0021, “a power contactor switch 340 that connects all stator windings of the generator 120 over external resistors 350.” Therefore, Menke discloses applying control signals to control one or more switches (340) of the rotary machine to induce a magnetic field in the rotary machine, a magnetic field induced by the rotor and stator, that is then used to resist a force, or apply a brake via the external resistors (350), imparted on a rotor of the rotary machine from the flow of the fluid.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Menke (US 2010/0123314).
Regarding claim 1, Menke discloses a method comprising: 
determining one or more operational characteristics (465, 470 of Figures) of a generator (120 of Figures) that is coupled with a rotary machine (100 of Figures) and that generates electric energy from flow of fluid through the rotary machine; and 
applying control signals (via 460 of Figures) to control one or more switches (440 of Figures) of the rotary machine to induce a magnetic field in the rotary machine that resists a force imparted on a rotor of the rotary machine from the flow of the fluid (Para. 0020-0021), 
wherein the control signals control the one or more switches of the rotary machine to control operation of the rotary machine and effect a change in the one or more operational characteristics (Para. 0023).
Regarding claim 2, Menke discloses wherein the control signals are applied to the one or more switches (440 of Figures) that couple one or more outputs of the rotary machine (100 of Figures) to a ground reference, to a positive supply, or to each other (Para. 0021).
Regarding claim 3, Menke discloses further comprising: 
changing the control signals (via 460 of Figures) based on the one or more operational characteristics (465, 470 of Figures) of the rotary machine (Para. 0025).
Regarding claim 4, Menke discloses wherein the one or more operational characteristics include a speed (via 470 of Figures) at which the rotor (106 of Figures) of the rotary machine (100 of Figures) rotates, and the method includes: 
detecting the speed at which the rotor is rotating (via 470 of Figures); and 
changing the control signals based on the speed at which the rotor is rotating (Para. 0025).
Regarding claim 5, Menke discloses wherein one or more of a duration, duty cycle or a period of the control signals that are applied to the one or more switches (440 of Figures) of the rotary machine (100 of Figures) are controlled based on a change in the one or more operational characteristics (Para. 0025, 0028; ability to store information to determine curve load limits).
Regarding claim 6, Menke discloses wherein the control signals (via 460 of Figures) control the speed at which the rotary machine operates to within a predefined range of speeds (Para. 0025; load limits).
Regarding claim 7, Menke discloses wherein the predefined range of speeds changes with respect to time (Para. 0025; load limits based on stored information with respect to time).
Regarding claim 8, Menke discloses further comprising: 
detecting an overspeed event of the rotary machine (100 of Figures) responsive to the speed of the rotary machine exceeding a designated threshold, wherein the control signals (via 460 of Figures) are applied responsive to the overspeed event being detected (Para. 0028).
Regarding claim 9, Menke discloses a rotary machine comprising: 
a stator (Para. 0021); 
a rotor (106 of Figures) that rotates relative to the stator in response to flow of a fluid by or through the rotor, wherein rotation of the rotor relative to the stator induces an electric current that is conducted via one or more stator windings (Para. 0021); and 
a control circuit (460 of Figures) configured to determine one or more operational characteristics (465, 470 of Figures) of an electric machine (120 of Figures), the one or more operational characteristics indicative of a flow of the fluid or a load placed on the rotary machine (465, 470 of Figures; current and speed), the control circuit configured to apply control signals to control one or more switches (440 of Figures) of the rotary machine to induce a magnetic field in the rotary machine that resists a force imparted on a rotor of the rotary machine from the flow of the fluid (Para. 0020-0021), 
the control signals controlling the one or more switches of the rotary machine to control a speed at which the rotor rotates (Para. 0023).
Regarding claim 10, Menke discloses wherein the control circuit (460 of Figures) is configured to apply the control signals to the one or more switches (440 of Figures) to couple one or more outputs of the stator to a ground reference, a positive supply, or to each other (Para. 0021).
Regarding claim 11, Menke discloses wherein the control circuit (460 of Figures) is configured to change the control signals based on an electric monitored operational parameter (Para. 0025). 
Regarding claim 12, Menke discloses wherein the control circuit (460 of Figures) is configured to change the control signals based on one or more of the speed at which the rotor is rotating (via 470 of Figures) or a load demand (via 465 of Figures) placed on the rotary machine (100 of Figures).
Regarding claim 13, Menke discloses wherein the control circuit (460 of Figures) is configured to change one or more of a pulse width, duty cycle or a period of the control signals based on a change in the one or more operational characteristics (Para. 0025, 0028; ability to store information to determine curve load limits).
Regarding claim 14, Menke discloses wherein the control circuit (460 of Figures) is configured to generate the control signals to maintain the speed at which the rotor (106 of Figures) rotates to within a predefined range of speeds (Para. 0025; load limits).
Regarding claim 15, Menke discloses wherein the predefined range of speeds changes with respect to time (Para. 0025; load limits based on stored information with respect to time).
Regarding claim 16, Menke discloses wherein the control circuit (460 of Figures) is configured to detect an overspeed event of the rotor and to apply the control signals responsive to the overspeed event being detected (Para. 0028).
Regarding claim 17, Menke discloses a power generator system comprising: 
a rotary machine (100 of Figures) including a rotor (106 of Figures) and a stator (Para. 0021) that generates an electric current in response to flow of a fluid by or through the rotor, the rotary machine including phased outputs that conductively coupled the rotary machine to one or more loads (360 of Figures) for supplying the electric current to power the one or more loads; and 
a control circuit (460 of Figures) configured to determine one or more of a varying flow of the fluid (via 470 of Figures) or a varying current demand (465 of Figures) placed on the rotary machine by the one or more loads, the control circuit configured to apply control signals to one or more switches (440 of Figures) of the rotary machine, inducing a magnetic field in the rotary machine that resists rotation of the rotor to control a speed at which the rotor rotates independent of the one or more of the varying flow of the fluid through the rotary machine or the varying load placed on the rotary machine (Para. 0020-0021).
Regarding claim 20, Menke discloses wherein the rotor (106 of Figures) is configured to rotate and generate the electric current in response to flow of one or more of air, water, steam, liquid, or engine exhaust.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Menke (US 2010/0123314), in view of Bezos (US 5,267,473).
Regarding claim 18, Menke discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the rotary machine is a turbine disposed onboard a vehicle system (claim 18);
wherein the turbine is disposed onboard a rail vehicle system and the one or more loads include an end-of-train device onboard the rail vehicle system (claim 19).
Bezos discloses wherein the rotary machine is a turbine (30 of Figures) disposed onboard a vehicle system (Col. 2:22-24; railroad train) (claim 18);
wherein the turbine (30 of Figures) is disposed onboard a rail vehicle system (Col. 2:22-24; railroad train) and the one or more loads include an end-of-train device (14 of Figures) onboard the rail vehicle system (claim 19).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to scale down the rotary machine of Menke in order to dispose onboard a vehicle system and power an end-of-train device, as taught by Bezos, to provide an end-of-train device which does not use an electric storage battery as a source of power in normal operation [Bezos: Col. 1:38-40].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832